DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes that with respect to the limitations of “mmol/g” in Claim 1 in regards to the protective agents, the Examiner interprets this as the amount of the protection agent in mmol as normalized to 1 g of the silver. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2005/0285084 (US ‘084).
As to Claim 1, US ‘084 discloses a conductive ink comprising metal fine particles with diameters of 1 to 100 nm 0.2 mmol/ 1 g of octylamine per 1 g silver and 3 mmol of docosanoic acid / 95 g of silver = 0.03 mmol docasanoic acid/ 1 g of silver. 
As to Claim 4, the ratio of 0.2 to 0.03 mol as calculated above is 6.7 which falls within the claimed range. 
As to Claim 5, in view of the similarity of the prior art and the composition of the instant claims, the Examiner 
As to Claim 6, see discussion of Claim 1. 
As to Claim 7, see discussion of Claim 1. 
As to Claim 8, the Examiner notes that the claim is directed to a metal ink and not the resultant electrical conductor and, insofar as the ink is disclosed as discussed in the Claim 1 rejection above, the reference is relied upon as discussed above.  Further, the Examiner notes the product by process limitations in the claim and notes MPEP 2113 which states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”   Further US ‘084 discloses that conductors made from the ink have electrical resistance of 4 to 10 µohm-cm (para. 0095).  
As to Claim 9, see discussion of Claims 4 and 5 above. 
As to Claim 10, see discussion of Claims 1 and 4 above. 
As to Claim 11, see discussion of Claims 1 and 5 above. 

As to Claim 13, see discussion of Claims 1 and 5 above. 
As to Claim 14, see discussion of Claims 1 and 6 above. 
As to Claim 15, see discussion of Claims 4 and 8 above. 
As to Claim 16, see discussion of Claims 5 and 8 above. 
As to Claim 17, see discussion of Claims 6 and 8 above. 
As to Claim 18, see discussion of Claims 7 and 8 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,4,6-10,12,14,15,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘084.
As to Claim 1, in the alternative, US ‘084 is relied upon as discussed above, however, fails to specifically disclose a silver metal containing ink composition that is comprised of an C4-C12 amine present at 0.2 to 1.5 mmol/g and a C22-C26 fatty acids present at 0.01 to 0.06 mmol/g.  
As to the difference, US ‘084 disclose ink compositions that are comprised silver and further containing protective colloid compounds including C10-C30 carboxylic acids and C5-C20 alkyl amines (para. 0106,0113).  The reference further discloses the composition is comprised of 60 to 95 % by mass of metal, 5 to 40 % by mass colloids wherein 40 to 70 mol % are alkylamines and 2 to 40 mol % are C10 to C30 carboxylic acids.  
It would have been obvious to one of ordinary skill in the in art, per the calculation summarized in the 102 rejection above, that at least some of the claimed compounds and ranges of said compounds would fall within the claimed ranges of alkylamine and carboxylic acids as required by Claim 1. 
As to Claims 4,6-10,12,14,15,17 and 18 refer to 102 rejections discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 3/12/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761